Exhibit 10.1




AMENDMENT NO. 1 to

AGREEMENT AND PLAN OF MERGER







THIS AMENDMENT NO. 1 to AGREEMENT AND PLAN OF MERGER made as of the 16th day of
April, 2007 (the “Merger Agreement”)




AMONG:




SK3 GROUP, INC. (formerly CTT INTERNATIONAL DISTRIBUTORS INC.), a corporation
formed pursuant to the laws of the State of Delaware and having an office for
business located at 500 Mamaroneck Ave., Harrison, New York 10528




(“SK3”)




AND:




RELIABLECOM ACQUISITION CORP., a body corporate formed pursuant to the laws of
the State of Delaware and a wholly owned subsidiary of SK3 and having an office
for business located at 500 Mamaroneck Ave., Harrison, New York 10528







AND:




RELIABLECOM, INC., a body corporate formed pursuant to the laws of the State of
Delaware and having an office for business located at 500 Mamaroneck Ave.,
Harrison, New York 10528




AND:




KAPADIA HOLDINGS, INC., a body corporate formed pursuant to the laws of the
State of Delaware and having an office for business located at 500 Mamaroneck
Ave., Harrison, New York 10528







Section 7.6 of the Merger Agreement is hereby amended to read in its entirety as
follows:







7.6

Notwithstanding any provision herein to the contrary, if the Closing does not
occur on or before July 31, 2007, this Agreement will be at an end and will have
no further force or effect, unless otherwise agreed upon by the parties in
writing.




All other terms and conditions of the Merger Agreement remain in full force and
effect and this agreement shall be governed by all other terms contained
therein.




 [Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------

- 2 -







IN WITNESS WHEREOF the parties have executed this Agreement effective as of June
26, 2007.




                        SK3 GROUP, INC.







By: /s/ SAJID KAPADIA

 

Sajid Kapaida, President







RELIABLECOM ACQUISITION CORP.







By: /s/ SAJID KAPADIA

 

Sajid Kapaida, President













RELIABLECOM, INC.










By: /s/ SAJID KAPADIA

 

Sajid Kapaida, President
















KAPADIA HOLDINGS, INC.










By: /s/ SAJID KAPADIA

 

Sajid Kapaida, President















